—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered July 12, 2000, which, in an action for legal malpractice, insofar as appealed from, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against him, and denied plaintiff’s cross motion for partial summary judgment as against respondent, unanimously affirmed, with costs.
The action was properly dismissed as against respondent on the ground that plaintiff would not have prevailed on his appeal of the underlying action even if respondent had perfected it (see, Weiner v Hershman & Leicher, 248 AD2d 193), and *219even if consideration were given to the various arguments plaintiff now makes that were not before the IAS court in the underlying action. Concur — Sullivan, P. J., Rosenberger, Tom, Andrias and Marlow, JJ.